                         Case 2:18-cv-00233-APG-DJA Document 51 Filed 01/28/20 Page 1 of 5




                     1   Paul T. Trimmer
                         Nevada State Bar No. 9291
                     2   JACKSON LEWIS, P.C.
                         3800 Howard Hughes Pkwy., Suite 600
                     3   Las Vegas, NV 89169
                     4   Tel: (702) 921-2460
                         Email: trimmerp@jacksonlewis.com
                     5
                         Veronica T. von Grabow
                     6   Admitted pro hac vice
                         950 17th Street, Suite 2600
                     7
                         Denver, CO 80202
                     8   Tel: (303) 225-2419
                         Email: veronica.vongrabow@jacksonlewis.com
                     9
                         Attorneys for Defendants
                10
                11                                     UNITED STATES DISTRICT COURT
                12                                           DISTRICT OF NEVADA
                13        DANIELLE CURLEY, on behalf of herself
                14        and all others similarly situated

                15                       Plaintiff,
                                                                                  Case No. 2:18-cv-00233-APG-DJA
                16               vs.
                                                                               DEFENDANTS’ REPLY IN SUPPORT
                17        CUSTOMER CONNEXX LLC; ARCA,                            OF MOTION FOR SANCTIONS
                          INC.; and DOES 1 through 50, inclusive,
                18
                                         Defendants.
                19
                20
                21              Defendants Customer Connexx, LLC and Appliance Recycling Centers of America, Inc.

                22       (“Defendants”), by and through their undersigned counsel, respectfully submit this Reply in support

                23       of their Motion for Sanctions (ECF No. 40).

                24              It is undisputed that Plaintiff Danielle Curley (“Curley”) is nonresponsive and did not

                25       appear for her deposition. Plaintiffs’ counsel acknowledged as much in the response brief and

                26       further admitted that Curley has not been in contact with her counsel since June 2019 (i.e. for over
                27       seven months). (ECF No. 48 at 3.) Given that Curley is nonresponsive, she cannot participate
                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 51 Filed 01/28/20 Page 2 of 5




                     1   further in this case. Further, Curley has not provided the Court with any facts that justify her refusal

                     2   to participate. It appears Curley is either unable, unwilling, or simply uninterested in pursuing her
                     3   claims. Her dismissal is appropriate under any of these scenarios.
                     4
                                Although the Complaint was amended and Curley is no longer the named representative,
                     5
                         Curley has filed a consent form and remains an opt-in plaintiff in this case. Opt-in plaintiffs under
                     6
                         the FLSA are still parties to the case and required to participate in discovery.1 Accordingly,
                     7
                     8   Curley’s failure to appear for her deposition, failure to propose an alternative deposition date, and

                     9   failure to even communicate with her own counsel justifies her dismissal from this case.2

                10              Dismissing Curley’s claims for failure to appear for her deposition is consistent with the
                11       Court’s prior Orders informing the parties that all plaintiffs, even opt-in plaintiffs, are required to
                12
                         participate in discovery. In its Order authorizing notice to be sent out to potential members of the
                13
                         collective action, the Court stated on May 13, 2019: “The Notice shall include an opt-in period of
                14
                         ninety (90) days, and shall inform the recipients of their obligation to participate in discovery or
                15
                16       appear at trial if they opt-in.” (ECF No. 28 at 10 (emphasis added).) Consistent with that Order,

                17       the collective action notice stated: “By joining this case, you may be required to respond to written

                18       discovery, appear for a deposition, or testify at trial.” (ECF No. 29 at 5.) Although Plaintiffs later
                19
                         tried to argue that opt-in plaintiffs should not be required to participate in discovery (ECF No. 41
                20
                21
                22
                23       1
                           Plaintiffs’ response brief admits that opt-in plaintiffs have party status. (ECF No. 40 at 4 n.3.)
                24       See also Ridgeway v. Wal-Mart Stores, Inc., No. 08-cv-5221, 2016 U.S. Dist. LEXIS 116748, at
                         *6-9 (N.D. Cal. Aug. 30, 2016) (“Even if Krohn were to continue as a class member rather than as
                25       a named plaintiff, it would still be within Wal-Mart’s rights to seek his deposition.”).
                         2
                26         Contrary to Plaintiffs’ hyperbolic response brief, Defendants’ Motion is not a “set up … to
                         extinguish the entire case,” or “gamesmanship.” (ECF No. 48 at 1.) As stated in Defendants’
                27       Motion, Defendant seeks “sanctions against Plaintiff Danielle Curley, up to and including dismissal
                         of her claims.” (ECF No. 40 at 1-2.) Defendants did not ask for dismissal of other plaintiffs’ claims
                28       or any sanctions against other plaintiffs or plaintiffs’ counsel.
Jackson Lewis P.C.
                                                                            2
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 51 Filed 01/28/20 Page 3 of 5




                     1   at 4-7), the Court adopted Defendants’ position and stated: “individualized discovery in this

                     2   collective action is relevant and proportional to the needs of this matter.” (ECF No. 45 at 4-5.)
                     3            Dismissing Curley’s claims for failure to appear for her deposition and participate in
                     4
                         discovery is also broadly supported by case law in the Ninth Circuit. See Kiskaden v. CDCR
                     5
                         Comm’r, No. 17-cv-8638, 2018 U.S. Dist. LEXIS 209759, at *6 (C.D. Cal. July 24, 2018)
                     6
                         (“Although dismissal may appear to be a drastic sanction, it is appropriate where a party is un-
                     7
                     8   cooperative and non-responsive.”); Ambrosia v. Cogent Communs., Inc., 312 F.R.D. 544, 559 (N.D.

                     9   Cal. 2016) (dismissing wage claims of opt-in plaintiffs who “failed to communicate with their

                10       counsel, appear for noticed depositions, or otherwise participate in this litigation”); Saravia v.
                11       Dynamex, Inc., No. 14-cv-5003, 2016 U.S. Dist. LEXIS 136134, at *11-12 (N.D. Cal. Sep. 29,
                12
                         2016) (dismissing, with prejudice, the FLSA claims of opt-in plaintiffs who failed to appear for
                13
                         their depositions without justification); Lewis v. Nev. Prop. 1, LLC, No. 2:12-cv-1564-MMD-GWF,
                14
                         2014 U.S. Dist. LEXIS 27443, at *4 (D. Nev. Mar. 4, 2014) (“Courts have dismissed, with
                15
                16       prejudice, the FLSA and class action claims of opt-in plaintiffs who have failed to comply with

                17       court orders requiring them to appear for depositions or respond to discovery.”).

                18                If Curley’s claims go forward and Defendants are not provided an opportunity to cross-
                19
                         examine her, Defendants’ ability to defend themselves against Curley’s claims will be hamstrung.
                20
                         Defendants will not only be deprived of the right to depose Curley under Federal Rules of Civil
                21
                         Procedure, Defendants will be deprived of their due process rights. See Gen. Signal Corp. v. MCI
                22
                         Telecomms. Corp., 66 F.3d 1500, 1508 (9th Cir. 1995) (indicating that denial of the right to cross-
                23
                24       examine is a denial of due process); Clutchette v. Procunier, 497 F.2d 809, 818-19 (9th Cir. 1974)

                25       (“[I]n    almost   every    setting where    important     decisions    turn   on    questions      of
                26       fact, due process requires an opportunity to confront and cross-examine adverse witnesses.”
                27
                28
Jackson Lewis P.C.
                                                                           3
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 51 Filed 01/28/20 Page 4 of 5




                     1   (quotation omitted)); Harries v. United States, 350 F.2d 231, 236 (9th Cir. 1965) (“The right to

                     2   cross examine a witness is fundamental in our judicial system.”).
                     3          Here, Curley’s claims cannot go forward because she is nonresponsive. For all of the
                     4
                         reasons set forth above and in Defendants’ initial brief, Defendants respectfully request that the
                     5
                         Court grant the Motion for Sanctions and dismiss Curley’s claims.
                     6
                                Respectfully submitted this 28th day of January, 2020.
                     7
                                                                         /s/ Veronica T. von Grabow
                     8                                                   Paul T. Trimmer
                     9                                                   Nevada State Bar No. 9291
                                                                         JACKSON LEWIS, P.C.
                10                                                       3800 Howard Hughes Pkwy., Suite 600
                                                                         Las Vegas, NV 89169
                11                                                       Tel: (702) 921-2460
                                                                         Email: trimmerp@jacksonlewis.com
                12
                13                                                       Veronica T. von Grabow
                                                                         Admitted pro hac vice
                14                                                       950 17th Street, Suite 2600
                                                                         Denver, CO 80202
                15                                                       Tel: (303) 225-2419
                                                                         Email: veronica.vongrabow@jacksonlewis.com
                16
                17                                                       Attorneys for Defendants

                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         4
    Las Vegas
                         Case 2:18-cv-00233-APG-DJA Document 51 Filed 01/28/20 Page 5 of 5




                     1                                   CERTIFICATE OF SERVICE

                     2          I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 28th

                     3   day of January, 2020, I caused to be served via the Court's CM/ECF Filing, a true and correct copy

                     4   of the above foregoing document properly addressed to the following:

                     5                                        Mark R. Theirman, Esq.
                                                               Joshua D. Buck, Esq.
                     6                                          Leah L. Jones, Esq.
                                                             THIERMAN BUCK LLP
                     7                                         7287 Lakeside Drive
                     8                                           Reno, NV 89511

                     9                                Attorneys for Plaintiff Danielle Curley

                10
                                                                             /s/ Veronica T. von Grabow
                11
                                                                             Employee of Jackson Lewis P.C.
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         5
    Las Vegas
